     Case 2:20-cr-00209-PSG Document 55 Filed 04/16/21 Page 1 of 3 Page ID #:203



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney                           4/16/21
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   CHRISTINE M. RO (Cal. Bar No. 285401)
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
 5   Assistant United States Attorneys                         link 54
     Terrorism and Export Crimes Section                       cc: PSA/USPO
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-0552/4496/7407
 8        Facsimile: (213) 894-2927
          E-mail:    Reema.El-Amamy@usdoj.gov
 9                   Christine.Ro@usdoj.gov
                     William.Rollins@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,               No. CR 20-00209-PSG

16             Plaintiff,                    [PROPOSED] ORDER CONTINUING TRIAL
                                             DATE AND FINDINGS REGARDING
17                   v.                      EXCLUDABLE TIME PERIODS PURSUANT
                                             TO SPEEDY TRIAL ACT
18   EDUARDO MORENO,
                                             [PROPOSED] TRIAL DATE: [08-24-21]
19             Defendant.

20

21

22

23        The Court has read and considered the Stipulation Regarding
24   Request for (1) Continuance of Trial Date and (2) Findings of
25   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
26   parties in this matter on April 15, 2021.        The Court hereby finds
27   that the Stipulation, which this Court incorporates by reference into
28   this Order, demonstrates facts that support a continuance of the
     Case 2:20-cr-00209-PSG Document 55 Filed 04/16/21 Page 2 of 3 Page ID #:204



 1   trial date in this matter, and provides good cause for a finding of

 2   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 3        The Court further finds that:       (i) the ends of justice served by

 4   the continuance outweigh the best interest of the public and

 5   defendant in a speedy trial; (ii) failure to grant the continuance

 6   would be likely to make a continuation of the proceeding impossible,

 7   or result in a miscarriage of justice; and (iii) failure to grant the

 8   continuance would unreasonably deny defendant continuity of counsel

 9   and would deny defense counsel the reasonable time necessary for

10   effective preparation, taking into account the exercise of due

11   diligence.

12        THEREFORE, FOR GOOD CAUSE SHOWN:

13        1.  The trial in this matter is continued from April 27, 2021
               26
14   to August 24, 2021. The Status Conference is continued to August 13, 2021

15        2.     The time period of April 27, 2021 to August 24, 2021,

16   inclusive, is excluded in computing the time within which the trial

17   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

18   and (B)(iv).

19        3.     Nothing in this Order shall preclude a finding that other

20   provisions of the Speedy Trial Act dictate that additional time

21   periods are excluded from the period within which trial must

22   commence.    Moreover, the same provisions and/or other provisions of

23   //

24   //

25   //

26   //

27   //

28   //

                                          2
     Case 2:20-cr-00209-PSG Document 55 Filed 04/16/21 Page 3 of 3 Page ID #:205



 1   the Speedy Trial Act may in the future authorize the exclusion of

 2   additional time periods from the period within which trial must

 3   commence.

 4        IT IS SO ORDERED.

 5
             4/16/21
 6
      DATE                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
